Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015167229 by Cho et al (hereinafter Cho) in view of US 20170040560 by Martinson et al (hereinafter Martinson), US 20150122314 by Snaith et al (hereinafter Snaith) and US 20130160833 by Loscutoff et al (hereinafter Loscutoff). 



Cho fails to disclose a second metal oxide or the hole transport being fullerene. 

However, Martinson discloses a perovskite cell comprising first and second metal oxides (308 Fig. 3 [0081] teaching the claimed “a second common layer provided over the light absorbing layer, the second common layer comprises a second metal oxide”) to protect against moisture and high temperatures affecting the perovskite ([0081]). 

Therefore, a skilled artisan would be motivated to add a second oxide layer within Cho’s perovskite cell, as taught by Martinson, so as to protect against moisture and high temperatures. 

Huang discloses using either spiro-MeOTAD or fullerene as a hole transport layer in a perovskite cell ([0014] teaching the claimed “the third common layer comprises a fullerene derivative”). Therefore, a skilled artisan would appreciate any known material can be used to form the hole transport layer in Cho’s cell, including fullerene, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 
3 and R’M’X’3 wherein R may be for example, NH4 or PF4, R’ may be for example, HC(NH2)2 ,  M may be a divalent metal cation such as lead, M’ may be divalent cation such as lead, X may be a halogen and X’ may be a halogen, n is 1-9, and wherein the two formulas must be different from each other ([259-288]) teaching the claimed requirements of instant Formula II except the layers are not disclosed as a single pervoskite layer. 

However, case law holds that the combination of two elements to a single, integral component is prima facie obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) therefore, a skilled artisan would appreciate the two perovskite layers disclosed by Cho could be formed as a single perovskite layer, thereby rendering obvious Formula 2. 

Furthermore, Snaith recognizes the use of mixed perovskites in a single light absorbing layer, thereby supporting the Office’s position that use of a single, mixed perovskite layer in Cho would be an obvious modification (Snaith [0100]). 

Modified Cho fails to disclose the structure of the first and second metal oxides, thereby being silent as to each containing nanoparticles. 

However, Snaith discloses when using aluminum oxide and titanium oxide in perovskite solar cells, it is routine and conventional to use nanoparticulate oxides ([0010], [0046]-[0050] and [0416] teaching the claimed “wherein the first common layer comprises a first nanoparticle, wherein the second common layer comprises a second nanoparticle”). 



Additionally, Loscutoff discloses aluminum oxide nanoparticles can be used to form passivation layers in solar cells ([0028]) further supporting the position that forming the second metal oxide layer of modified Cho, which functions as a passivation layer, from nanoparticulate alumina would be obvious as the selection of a known material based on its suitability for its intended use, in the instant case an alumina passivation layer, supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 3, modified Cho discloses an embodiment wherein the passivating second metal oxide may be formed of titanium oxide (Martinson [0012]) thereby rendering obvious the use of titanium oxide as the second metal oxide passivating film, teaching the claimed “the second metal oxide nanoparticle comprises Ni oxide, Cu oxide, Zn oxide, Ti oxide, or Sn oxide” but fails to discloses the first metal oxide being any material of the list set forth in Claim 3 outside titanium oxide, thereby not satisfying the claimed “and the first metal oxide nanoparticle and the second metal oxide nanoparticle are different from each other”. 

However, Snaith discloses when forming a semiconducting metal oxide for use in a perovskite cell, nickel oxide may be used ([0069] teaching the claimed “wherein the first metal oxide nanoparticle comprises Ni oxide, and the first metal oxide nanoparticle and the second metal oxide nanoparticle are different from each other”).



Regarding Claim 4, modified Cho discloses the limitations of Claim 1 but fails to disclose the first metal oxide may be nickel or copper.

However, Snaith discloses when forming a semiconducting metal oxide for use in a perovskite cell, nickel oxide may be used ([0069] teaching the claimed “wherein the first metal oxide nanoparticle comprises Ni oxide or Cu oxide”).

As Snaith discloses a semiconducting metal oxide layer for use in a perovskite solar cell, it would have been obvious to use Snaith’s nickel oxide in place of Cho’s titanium oxide, as the selection of a known material based on its suitability for its intended use, in the instant case a semiconducting metal oxide within a perovskite-fullerene, supports a prima facie obviousness determination (see MPEP 2144.07). The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 5, modified Cho discloses an embodiment wherein the passivating second metal oxide may be formed of titanium oxide (Martinson [0012]) thereby rendering obvious the use of 

Regarding Claim 11, modified Cho discloses the fullerene may be PCBM (Huang [0014] teaching the claimed “wherein the fullerene derivative is PCBM”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721